DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3, 5-6, 10, 12-13, 15-30, 34-37, 42-43, 47-48, and 56 are cancelled.
Claims 1-2, 4, 7-9, 11, 14, 31-33, 38-41, 44-46, 49-55, and 57-62 are currently pending and under examination herein.
Claims 1-2, 4, 7-9, 11, 14, 31-33, 38-41, 44-46, 49-55, and 57-62 are allowed.

Drawings
The drawings filed 7 October 2019 were previously accepted in the Office Action mailed 14 January 2020. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The objections to claims 8 and 49 are withdrawn in view of the amendments filed 24 May 2021.
The rejection of claim 56 under 35 U.S.C. 112(a) is withdrawn in view of the cancellation of this claim in the claim amendments filed 24 May 2021.
The rejection of claims 1-2, 4, 7, 51-53, and 56 under 35 U.S.C. 112(b) is withdrawn in view of the cancellation of this claim in the claim amendments filed 24 May 2021.
The rejection of claim 60 under 35 U.S.C. 112(d) is withdrawn in view of Applicant’s arguments on pg. 13, para. 6 to pg. 14, para. 1 of Applicant’s Remarks. 
The rejection of claims 1-2, 4, 7-9, 11, 14, 31-33, 38-41, 44-46, 49-50, and 53-62 under 35 U.S.C. 101 is withdrawn in view of the claim amendments filed 24 May 2021 and Applicant’s .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4, 7-9, 11, 14, 31-33, 38-41, 44-46, 49-55, and 57-62 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/OLIVIA M. WISE/Primary Examiner, Art Unit 1631